MEMORANDUM***
Ernesto Rojas-Miranda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s order denying his application for suspension of deportation. We dismiss the petition in part and deny the petition in part.
We lack jurisdiction to review the discretionary decisions to deny suspension of deportation, Kalaw v. INS, 133 F.3d 1147, 1150-1151 (9th Cir.1997), and voluntary departure, Antonio-Cruz v. INS, 147 F.3d 1129, 1130 (9th Cir.1998).
Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction over the remainder of Rojas-Miranda’s appeal under 8 U.S.C. § 1105a(a). We review de novo due process contentions, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002).
Rojas-Miranda’s contention that the BIA’s streamlining procedure violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
In light of the BIA’s decision dated January 31, 2003, Rojas-Miranda’s motion to hold the proceedings in abeyance is denied as moot.
PETITION FOR REVIEW DISMISSED in part; DENIED, in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.